             Case 1:20-cv-05221-PAE Document 72 Filed 01/22/21 Page 1 of 1


                                                                      Robert L. Herskovits
                                                                      robert@herskovitslaw.com
                                                                      212.897.5410




                                                                     January 21, 2021

   BY ECF

   Hon. Paul A. Engelmayer
   United States District Judge
   Thurgood Marshall United States Courthouse
   40 Foley Square
   New York, New York 10007

          Re:     AltaCorp Capital Inc. v. John C.T. Cloghesy, et al.
                  Case No. 1:20-cv-05221-PAE

   Dear Judge Engelmayer:

           We represent John C.T. Cloghesy. Pursuant to the parties’ settlement and FRCP
   41(c), Mr. Cloghesy hereby dismisses the counterclaim and his pending motion to compel
   arbitration with prejudice.

          Plaintiff will likewise be withdrawing its fee petition with prejudice.

                                                                     Respectfully submitted,


                                                                     Robert L. Herskovits

   cc:    Counsel of Record (by ECF)




                                         SO ORDERED.

                                                             
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge

                                          -DQXDU\




120 Wall Street, 27th Floor, New York, NY 10005                           www.herskovitslaw.com
